Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
This Office action has been issued in response to amendment filed on 11/04/2022
Claims 1-25. Applicants' arguments have been carefully and respectfully considered and addressed. Accordingly, this action has been made FINAL necessitated by amendment.  

Response to Arguments
Applicant’s arguments regarding the amended claims were fully considered and are moot in view of the new ground of rejection. In attempt to advance prosecution, Examiner suggest Applicant to capture in independent form the preserving data confidentially by removing/hiding identifiable user information prior to sharing and conducting analysis based on aggregated data of the first and second parties and elaborate on restriction of result limiting access to predictive data model to those provides that have encryption key to service account/clean room (Please refer to paragraphs [0025], [0030]-[0032] and [0037])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1,3-6, 8-11, 13-14, 16-19, 21 and 23-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bradley Wardman (hereinafter Wardman) US Publication No 20170026343 and Thioux et al (hereinafter Thioux) US Publication No. 20170289191  and Yang et al (hereinafter Yang) US Publication No 20190147076 in view of Jacob et al (hereinafter Jacob) EP 2890084 .

As per claim 1, Wardman teaches:
A method comprising:
 	providing a first party data associated with a first account in a network-based data system; 
(Paragraphs [0017]-[0020], [0041], [0043] and [0046])
 	providing a second party data associated with a second account in the network-based data system; 
executing, by a processor, a secure function in view of the first party data and the second party data to generate a first result; 
(Paragraphs [0017]-[0020], [0041], [0043], [0046] and [0050], wherein the anonymization analysis is the secure view protecting the data)
 	and generating a transformed result in view of the first result, the transformed result providing anonymized matches based on the first party data and the second party data, the transformed result being accessible via the network-based data system for performing analysis of overlapping first party and second party data.
(Paragraphs [0017]-[0020], [0041], [0043] and [0046], [0054]-[0055] wherein the record matching of accounts is the overlapping data)  
Wardman does not explicitly teach providing a shared data space to the first account and the second account, however in analogous art of content management. Thioux teaches:
providing a network-accessible shared data space to the first account via a first device and the second account via a second device;
(Paragraphs [0027], [0243], [0313] and [0376]-[0377], [0380] and [0385]-[0386], wherein the user account access incorporate user device)
the result being accessible in the shared data space via the network-based data system for performing analysis of first party and second party data.
(Paragraphs [0027], [0243], [0313] and [0376]-[0377], [0380] and [0385]-[0386])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Wardman and Thioux by incorporating the teaching of Thioux into the method of Wardman. One having ordinary skill in the art would have found it motivated to use the content management of Thioux into the system of Wardman for the purpose of managing data in a commingled environment.
Wardman and Thioux do not explicitly teach generating a transformed result in view of the first result by applying a machine learning function on the first result, the transformed result including a predictive data model generated in view of the machine learning function, however in analogous art of content management, Yang teaches:
and generating a transformed result in view of the first result by applying a machine learning function on the fist result, the transformed result including a predictive data model generated in view of the machine learning function,
(Paragraphs [0024] and [0057])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Wardman and Thioux and Yang by incorporating the teaching of Yang into the method of Wardman and Thioux. One having ordinary skill in the art would have found it motivated to use the content management of Yang into the system of Wardman and Thioux for the purpose of targeting/scoring tenant data.
Wardman and Thioux and Yang do not explicitly teach the first party data including a first set of rules that apply as to access of the first party data by the second account within the shared data space, however in analogous art of content management, Jacob teaches:
the first party data including a first set of rules that apply as to access of the first party data by the second account within the shared data space;
(Paragraphs [0041]- [0042])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Wardman and Thioux and Yang and Jacob by incorporating the teaching of Jacob into the method of Wardman and Thioux and Yang. One having ordinary skill in the art would have found it motivated to use the content management of Jarob into the system of Wardman and Thioux and Yang for the purpose of managing data access control with shared/common environment and provide consent to sharing the data.


As per claim 3, Wardman and Thioux and Yang and Jacob teach:
 	The method of claim 1, wherein the first party data includes a first data corpus, wherein the second party data includes a second data corpus, wherein the secure function is executed using the first data corpus and the second data corpus.  
(Paragraphs [0017]-[0020], [0037] and [0039])( Wardman)

As per claim 4, Wardman and Thioux and Yang and Jacob teach:
The method of claim 1, wherein the secure function includes a search query.  
(Paragraphs [0020], [0054] and [0061]-[0062])(Wardman)


As per claim 5, Wardman and Thioux and Yang and Jacob teach:
The method of claim 4, wherein a search results of the search query includes anonymized data.  
(Paragraphs [0020], [0054] and [0061]-[0062])(Wardman)


As per claim 6, Wardman and Thioux and Yang and Jacob teach:
The method of claim 5 further comprising restricting access to the anonymized data.
(Paragraph [0075])(Wardman)
  
 
As per claim 8, Wardman and Thioux and Yang and Jacob teach:
 	The method of claim 1, further comprising receiving a request to join the first party data and the second party data.  
(Paragraphs [0021], [0029] and [0075] and [0079])(Wardman)


As per claim 9, Wardman and Thioux and Yang and Jacob teach:
 	The method of claim 8, wherein the request to join the first party data and the second party data includes a parameter to influence how the first party data and the second party data are to be joined. 
(Paragraphs [0021], [0029] and [0075] and [0079])( Wardman)


As per claim 10, Wardman and Thioux and Yang and Jacob teach:
 	The method of claim 1, wherein the transformed result includes anonymized data.
(Paragraphs [0017]-[0020], [0041], [0043] and [0046], [0054]-[0055]) (Wardman)


As per claim 11, Wardman teaches:
A non-transitory machine-storage medium embodying instructions that, when executed by a machine, cause the machine to perform operations comprising: Page 3 of 8Application No. 17/387,908 Attorney Docket Number V1163.2093 - V3755.10009US03 
 	Responsive to Office Action dated November 16, 2021 identify a first party data associated with a first account in a network-based data system; 
(Paragraphs [0017]-[0020], [0041], [0043], [0046] and [0050])
 	identify a second party data associated with a second account in the network-based data system; 
(Paragraphs [0017]-[0020], [0041], [0043], [0046] and [0050])
 	execute a secure function in view of the first party data and the second party data to generate a first result; 
(Paragraphs [0017]-[0020], [0041], [0043], [0046] and [0050], wherein the anonymization analysis is the secure view protecting the data)
 	generate a transformed result in view of the first result, the transformed result providing anonymized matches based on the first party data and the second party data, the transformed result being accessible by the first account and the second account via a network using an acces key via the network-based data system
(Paragraphs [0017]-[0020], [0031], [0041], [0043] and [0046], [0054]-[0055] wherein the record matching of accounts is the overlapping data)  
Wardman does not explicitly teach providing a shared data space to the first account and the second account, however in analogous art of content management. Thioux teaches:
 	providing a secured shared data space to the first account and the second account
 (Paragraphs [0027], [0243], [0313] and [0376]-[0377], [0380] and [0385]-[0386])
providing a secured shared data space to the first account and the second account
(Paragraphs [0027], [0243], [0313] and [0376]-[0377], [0380] and [0385]-[0386])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Wardman and Thioux by incorporating the teaching of Thioux into the method of Wardman. One having ordinary skill in the art would have found it motivated to use the content management of Thioux into the system of Wardman for the purpose of managing data in a commingled environment.
Wardman and Thioux do not explicitly teach generate a transformed result in view of the first result, the transformed result including a predictive data model, however in analogous art of content management, Yang teaches:
execute a machine learning function in view of the first party data and the second party data to generate a first result; 
(Paragraphs [0024] and [0057])
generate a transformed result in view of the first result, the transformed result including a predictive data model,
(Paragraphs [0024] and [0057])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Wardman and Thioux and Yang by incorporating the teaching of Yang into the method of Wardman and Thioux. One having ordinary skill in the art would have found it motivated to use the content management of Yang into the system of Wardman and Thioux for the purpose of targeting/scoring tenant data.
Wardman and Thioux and Yang do not explicitly teach the first party data including a first set of rules that apply as to access of the first party data by the second account within the shared data space, however in analogous art of content management, Jacob teaches:
the first party data including a first set of rules that apply as to access of the first party data by the second account within the shared data space;
(Paragraphs [0041]- [0042])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Wardman and Thioux and Yang and Jacob by incorporating the teaching of Jacob into the method of Wardman and Thioux and Yang. One having ordinary skill in the art would have found it motivated to use the content management of Jarob into the system of Wardman and Thioux and Yang for the purpose of managing data access control with shared/common environment and provide consent to sharing the data.


As per claim 13, Wardman and Thioux and Yang and Jacob teach:
 	The non-transitory machine-storage medium of claim 11, wherein the first party data includes a first data corpus, wherein the second party data includes a second data corpus, wherein the secure function is executed using the first data corpus and the second data corpus.
(Paragraphs [0017]-[0020], [0037] and [0039])( Wardman)


As per claim 14, Wardman and Thioux and Yang and Jacob teach:
 The non-transitory machine-storage medium of claim 11, the operations further comprising: 
restricting access to the anonymized data.  
(Paragraphs [0017]-[0020], [0041], [0043] and [0046], [0054]-[0055]) (Wardman)
And (Paragraphs [0027], [0243], [0313] and [0376]-[0377], [0380] and [0385]-[0386])(Thioux)

As per claim 16, Wardman and Thioux and Yang and Jacob teach:
 	The non-transitory machine-storage medium of claim 11, the operations further comprising receiving a request to join the first party data and the second party data.  
(Paragraphs [0021], [0029] and [0075] and [0079])( Wardman)


As per claim 17, Wardman and Thioux and Yang and Jacob teach:
 	The non-transitory machine-storage medium of claim 16, wherein the request to join the first party data and the second party data includes a parameter to influence how the first party data and the second party data are to be joined. 
(Paragraphs [0021], [0029] and [0075] and [0079])( Wardman)
 

As per claim 18, Wardman and Thioux and Yang and Jacob teach:
 	The non-transitory machine-storage medium of claim 11, wherein the transformed result includes anonymized data.

(Paragraphs [0017]-[0020], [0041], [0043] and [0046], [0054]-[0055]) (Wardman)

Claims 19, 21, 23-25 are system claims respectively corresponding to non-transitory machine-storage medium claims 11, 13 and 16-18 and they are rejected under the same rational as claims 11, 13 and 16-18.


Claims 2, 7, 12, 15, 20 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wardman and Thioux and Yang and Jacob in view of William Raduchel (hereinafter Raduchel) US Publication No. 20160050272.

As per claim 2, Wardman and Thioux and Yang and Jacob do not explicitly teach restricting the second account from accessing at least one of the first result or the transformed result, however in analogous art data management, Raduchel teaches:
restricting the second account from accessing at least one of the first result or the transformed result.  
(Paragraphs [0055], [0058]-[0059])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Wardman and Thioux and Yang and Jacob and Raduchel by incorporating the teaching of Raduchel into the method of Wardman and Thioux Yang and Jacob. One having ordinary skill in the art would have found it motivated to use the content management of Raduchel into the system of Wardman and Thioux and Yang and Jacob for the purpose of controlling access to targeted data.

As per claim 7, Wardman and Thioux and Yang and Jacob do not explicitly teach network-based data system includes a distributed data clean room system, however in analogous art data management, Raduchel teaches:
network-based data system includes a distributed data clean room system. 
(Paragraph [0102])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Wardman and Thioux and Yang and Jacob and Raduchel by incorporating the teaching of Raduchel into the method of Wardman and Thioux and Yang and Jacob. One having ordinary skill in the art would have found it motivated to use the content management of Raduchel into the system of Wardman and Thioux and Yang and Jacob for the purpose of providing platform that maintains confidentiality of the data.

As per claim 12, Wardman and Thioux and Yang and Jacob do not explicitly teach restricting the second account from accessing at least one of the first result or the transformed result, however in analogous art data management, Raduchel teaches:
 	restricting the second account from accessing at least one of the first result or the transformed result. 
 (Paragraphs [0055], [0058]-[0059])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Wardman and Thioux and Yang and Jacob and Raduchel by incorporating the teaching of Raduchel into the method of Wardman and Thioux and Yang and Jacob. One having ordinary skill in the art would have found it motivated to use the content management of Raduchel into the system of Wardman and Thioux and Yang and Jacob for the purpose of controlling access to targeted data.


As per claim 15, Wardman and Thioux and Yang and Jacob do not explicitly teach network-based data system includes a distributed data clean room system, however in analogous art data management, Raduchel teaches:
network- based data system includes a distributed data clean room system.  
(Paragraph [0102])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Wardman and Thioux and Yang and Jacob and Raduchel by incorporating the teaching of Raduchel into the method of Wardman and Thioux and Yang and Jacob. One having ordinary skill in the art would have found it motivated to use the content management of Raduchel into the system of Wardman and Thioux and Yang and Jacob for the purpose of providing platform that maintains confidentiality of the data.

Conclusion
As necessitated by amendment, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        11/18/2022